Name: 85/414/EEC: Commission Decision of 29 July 1985 concerning animal health conditions and veterinary certification for imports of fresh meat from certain third countries
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  America;  trade;  tariff policy
 Date Published: 1985-08-28

 Avis juridique important|31985D041485/414/EEC: Commission Decision of 29 July 1985 concerning animal health conditions and veterinary certification for imports of fresh meat from certain third countries Official Journal L 229 , 28/08/1985 P. 0022 - 0022 Finnish special edition: Chapter 3 Volume 19 P. 0116 Spanish special edition: Chapter 03 Volume 37 P. 0117 Swedish special edition: Chapter 3 Volume 19 P. 0116 Portuguese special edition Chapter 03 Volume 37 P. 0117 *****COMMISSION DECISION of 29 July 1985 concerning animal health conditions and veterinary certification for imports of fresh meat from certain third countries (85/414/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), and in particular Articles 16, 23 and 28 thereof, Whereas Commission Decisions 78/693/EEC (2), 85/97/EEC (3), 85/96/EEC (4), 85/99/EEC (5) and 85/220/EEC (6) have laid down the animal health conditions and veterinary certification requirements for imports of fresh meat from Argentina, Brazil, Uruguay, Paraguay and Colombia respectively; whereas these Decisions allow Member States to authorize imports of bovine tongues subject to special conditions; whereas inspection, in accordance with Article 23 of the Directive, of such tongues on importation for signs of foot-and-mouth disease is frustrated if epithelium has been removed before inspection; whereas it is therefore advisable, for reasons of animal health, to forbid the importation of tongues without epithelium from Argentina, Brazil, Uruguay, Paraguay and Colombia; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. In Article 1 of Commission Decisions 78/693/EEC, 85/97/EEC, 85/96/EEC, 85/99/EEC and 85/220/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from Argentina, Brazil, Uruguay, Paraguay and Colombia respectively, the words 'completely trimmed tongues without bone, cartilage or tonsils' are hereby replaced by 'completely trimmed tongues with epithelium and without bone, cartilage or tonsils'. 2. In the first footnote to Annex D of Decision 78/693/EEC and in the first footnote to Annex C of Decisions 85/97/EEC, 85/96/EEC, 85/99/EEC and 85/220/EEC respectively, the word 'tongues' is hereby replaced by the words 'tongues with epithelium and'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 29 July 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 236, 26. 8. 1978, p. 19. (3) OJ No L 36, 8. 2. 1985, p. 43. (4) OJ No L 36, 8. 2. 1985, p. 34. (5) OJ No L 38, 9. 2. 1985, p. 20. (6) OJ No L 102, 12. 4. 1985, p. 53.